


EXHIBIT 10.1




Date: July 15, 2010




Mr. Yutaka Kanatani

Chief Executive Officer

Zest Corporation Co Ltd

Zest Building, 17, Tsukuda-cho, Himeji-shi,

Hyogo, 672-8049 Japan  




Re: Letter of Intent




Dear Mr. Kanatani:




This Letter of Intent sets forth the principal business points for the proposed
acquisition by IA Global, Inc. (“Acquirer”) of Zest Corporation Co Ltd and Zest
Home Co Ltd (“Company”) from Kansai Trust Co Ltd (“Seller”), subject to
negotiation of definitive agreements between Acquirer and Seller covering the
terms set forth below and other customary provisions for transactions of this
kind.




1.     Acquisition.  On the terms and conditions set forth below, Acquirer will
acquire all of the outstanding capital stock of Company owned by Seller
(including all options and warrants to purchase capital stock of Company) in
exchange for 80 million JPY (US890K). Such 80 million JPY will be paid by 20
million JPY cash and the rest 60 million JPY worth of Acquirer’s common share,
which is 33,333,333 shares ($0.02 USD per share). Critical terms include (i)
approval of the Acquisition by board of Acquirer; (ii) agreement to customary
negative covenants by the Company, including a prohibition on issuance of new
shares, options or warrants by the Company; and (iii) agreement to pay a 3
million JPY payment as consulting / management fee from Company to Acquirer’s
appointed branch company in Japan.




2.     Definitive Agreements.  The parties will endeavor to negotiate definitive
agreements containing the terms set forth in this letter of intent and in the
attached term sheet and negotiate other appropriate terms, representations,
warranties and covenants.




3.     Exclusive Negotiations.




(a) Seller agrees that during the “Exclusivity Period” (as defined below)
neither it nor the Company will, directly or indirectly, through any other,
director, affiliate or agent of Seller or Company or otherwise, solicit,
initiate, entertain or encourage any proposal or offer from any third party
relating to (in a single or series of related transactions) any merger or
consolidation of Company, dissolution of Company or the acquisition of any
assets of or any equity interests in Company outside the ordinary course of
business (each of which shall be considered an “Acquisition”); nor will Seller
participate in any negotiations regarding, or furnish to any person any
information with respect to, or otherwise cooperate with, facilitate or
encourage any effort or attempt by any person to do or seek an Acquisition.
 Seller shall immediately cease and cause to be terminated all such contacts or
negotiations with third parties.




(b) As used herein the term “Exclusivity Period” shall mean that time period
beginning on the date of this letter on intent and ending on the termination of
this letter of intent.




(c) If Seller or the Company shall receive an unsolicited written offer relating
to an Acquisition as described in paragraph 3(a), Seller shall promptly notify
Acquirer of such offer and keep Acquirer informed of the status thereof.




4.     Conduct of Business.  From and after this date until termination of this
Letter of Intent, Seller agrees that the Company will conduct its business only
in the ordinary course of business and consistent with past practice and will
not incur any significant obligations or indebtedness or undertake any
extraordinary transactions with regard to the business or assets without the
prior written consent of the Acquirer.  The Seller specifically agrees that the
Company shall use its reasonable efforts to preserve intact the business
organization of the Company, to keep available the services of its current key
employees and to preserve the good will of those having business relationships
with the Company or its business and that the Company shall not sell or transfer
any assets, accounts or change vendors.




1

--------------------------------------------------------------------------------




5.     Confidentiality; Access.  Acquirer and Seller will enter into a
confidentiality agreement with respect to the transactions contemplated by this
letter.  Pursuant to the terms of that Confidentiality Agreement, and until this
letter is terminated as provided below, Seller shall provide Acquirer and its
representatives full access at reasonable times to the properties, books and
records of Company, for purposes of conducting such investigations, appraisals
or audits as Acquirer deems reasonably necessary or advisable under the
circumstances.  Acquirer agrees to keep the information it obtains in such
investigation strictly confidential to the extent provided in the
Confidentiality Agreement.




6.     Publicity.  The parties agree to keep this letter of intent and the
proposed transactions and agreements (including drafts of such agreements)
strictly secret and confidential until such time as they mutually agree that a
public announcement shall be made, provided that if in the written opinion of
counsel for either of the parties public disclosure is required under the
federal securities laws, then the consent of the other party shall not be
required.  In all events, the parties shall consult with each other and use all
reasonable efforts to agree on the content and manner of any of any disclosure
permitted or required under this section.  The provisions of this paragraph
shall terminate upon termination of this letter as provided below.




7.     Effect and Enforceability of Letter.  This letter of intent constitutes
merely an outline of the principal intended terms of the proposed transaction to
facilitate the negotiation and preparation of definitive agreements.  Neither
this letter of intent nor any negotiations or understandings prior to the
execution of definitive agreements is intended to be nor shall such constitute a
binding and legally enforceable agreement of the parties hereto, except for
paragraphs 3, 4, 5, 6, 7, 8, 9, 11, 12 and 13.  Each party covenants not to
institute or participate in any proceeding seeking to establish a contrary
interpretation.  




8.     Injunctive Relief.  It is understood and agreed that money damages would
 not be a sufficient remedy for any breach of the enforceable provisions of this
letter of intent by either party hereto and that the parties shall be entitled
to equitable relief, including injunction and specific performance, as a remedy
for any such breach.  Such remedies shall not be deemed to be the exclusive
remedies for a breach by either party of the enforceable provisions of this
letter of intent, but shall be in addition to all other remedies available at
law or equity to the non-breaching party.  In the event of litigation relating
to this letter of intent, if a court of competent jurisdiction determines that
any party has breached the enforceable provisions of this letter of intent, then
such party shall pay to the other the reasonable legal fees and disbursements
incurred in connection with litigation relating thereto, including any appeal
there from.




9.     Termination; Effectiveness.  This letter must be accepted by you no later
than July 15, 2010, and, except as provided in this paragraph 9, shall expire
and be of no further force or effect if not accepted by such date.  The
effective date of this letter of intent shall be its acceptance date.  In the
event the parties fail to enter into a Definitive Merger Agreement (as defined
in the attached term sheet) on or before August 31, 2010, the understandings
contained in this letter of intent shall terminate and be of no further force or
effect as of such date, unless extended by mutual agreement of the parties.
Notwithstanding anything to the contrary in this paragraph 9, the provisions of
paragraphs 5, 6, 9, 11, 12 and 13 of this letter of intent shall survive and
shall not terminate.




10.     Closing.  Acquirer and Seller will endeavor to close and consummate the
transactions contemplated herein on or before August 31, 2010.




11.     Costs. The Parties will be responsible for and bear all of their
respective costs and expenses (including any broker’s, finder’s or investment
banking fees and the expenses of its representatives) incurred at any time in
connection with pursuing or consummating the possible transactions contemplated
herein.    

12.     Termination of Prior Agreements;  Integration.  The binding provisions
of this letter of intent constitute the full and complete agreement of Acquirer
and Seller with respect to the subject matter contained in this letter of intent
and there are no further or other agreements or understandings, written or oral,
in effect between Acquirer and Seller relating to such subject matter except as
expressly referred to herein.




13.     Governing Law.  This letter of intent shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.




(Signature Page Follows)




2

--------------------------------------------------------------------------------




If the foregoing correctly reflects out mutual intentions as a basis for
proceeding toward negotiation of definitive agreements, please so signify by
executing and returning to us the enclosed duplicate copy of this letter of
intent.

Sincerely,




Sincerely,




/s/ Brian Hoekstra
By: Brian Hoekstra
Chief Executive Officer
IA Global, Inc.

Date: July 15, 2010







AGREED AND ACCEPTED:




Zest Corporation Co Ltd




/s/ Yutaka Kanatani

By: Yutaka Kanatani

Chief Executive Officer

Date: July 15, 2010




Kansai Trust Co Ltd




/s/ Yutaka Kanatani

By: Yutaka Kanatani

Chief Executive Officer

Date: July 15, 2010




3

--------------------------------------------------------------------------------